        Case 1:21-cr-00017-KPF Document 58 Filed 08/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               -v.-                                   21 Cr. 17 (KPF)

SHPENDIM HAXHAJ, et al.,                                  ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a conference in this

matter on December 3, 2021, at 12:00 p.m. At the August 27, 2021

conference, the majority of Defendants expressed an unwillingness to waive

their right to appear in person at future proceedings. Accordingly, the

December 3, 2021 conference will take place at the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York. The Court will inform the

parties of the assigned courtroom in advance of the conference. Moreover,

depending on this District’s social distancing protocols at that time, the Court

may be required to hold two separate conferences with the Defendants. The

parties should thus be prepared to proceed on that date at an alternate time of

2:00 p.m.

      Separately, the Court’s understanding is that under current COVID-19

protocols, depending on the circumstances of Defendants’ transportation to the

Courthouse and subsequent detention, they may be subject to quarantine

requirements following the December 3, 2021 conference. The Court directs

defense counsel to discuss this issue with their clients, should it impact their

clients’ desire to have an in-person proceeding. Defense counsel should inform
       Case 1:21-cr-00017-KPF Document 58 Filed 08/31/21 Page 2 of 2




the Court on or before November 12, 2021, if Defendants would prefer a

remote proceeding.

     SO ORDERED.

Dated: August 31, 2021
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
